               Abdul Hassan Law Group, PLLC
                          215-28 Hillside Avenue
                      Queens Village, New York, 11427
                                   ~~~~~
Abdul K. Hassan, Esq.                                                       Tel: 718-740-1000
Email: abdul@abdulhassan.com                                               Fax: 718-740-2000
Employment and Labor Lawyer                                        Web: www.abdulhassan.com

                                       November 13, 2019

Via ECF

Hon. Jesse M. Furman, USDJ
United States District Court, SDNY
40 Foley Square
New York, NY 10007
Tel: 212-805-0282

                      Re: Gonzalez v. Parkash 2015 LLC et al
                          Case No. 19-CV-01680 (JMF)(HBP)
                          Motion for Extension of Time
Dear Judge Furman:

       My firm represents plaintiff in the above-referenced action, and I respectfully write to
request a brief one-week extension of time for the parties to submit the settlement agreement to
the Court. The additional time is needed for the parties to finalize the written agreement we
previously sent to defense counsel and to arrange for signatures. No prior request for an
extension of this deadline was made.

       We thank the Court in advance for its time and consideration.

Respectfully submitted,
                                                    Application GRANTED. The deadline for the parties to
                                                    submit the settlement agreement is hereby EXTENDED
Abdul Hassan Law Group, PLLC
                                                    to November 20, 2019. The Clerk of Court is directed to
_/s/ Abdul Hassan____________                       terminate ECF No. 22. SO ORDERED.
By: Abdul K. Hassan, Esq. (AH6510)
Counsel for Plaintiff

cc:    Defense Counsels via ECF


                                                    November 14, 2019


                                                1
